 In the Matter of KEYSTONE STEEL & WIRE COMPANYandUNITED FARMEQUIPMENT AND METAL WORKERS OF AMERICA, C. I. 0.In the Matterof KEYSTONESTEEL& WIRE COMPANYandINTERNA-TIONAL BROTHERHOOD OF FIREMEN & OILERS, A. F. L.In the Matter of KEYSTONE STEEL & WIRE COMPANYandINTERNA-TIONAL UNION OF OPERATING ENGINEERS, A. F. L.Cases Nos. 13-R-3180, 13-R 189, and 13-R-- .00, respectively.-De-cided January 8, 19/.6Baer, Clenderlin d Davis,byMr. Ar leigh Davis,of Peoria, Ill.,for the Company.MeyersdMeyers, by Mr. N. E. Baker,of Chicago, Ill., andMessrs.Bruce BrownandOrval E. Taylor,both of Peoria, Ill., for theC. I. O.Mr. John Casserlry, Jr.,of Peoria, Ill., for the Firemen.Mr. Earl R. Calvin,of Peoria, Ill., for the Operating Engineers.Mr. E. J. Reid,of Chicago, Ill., andMr. J. IV. McGee,of Peoria,Ill., for the Machinists.Mr. Earl J. Calandro,of Peoria, Ill., for the U. M. W.Mr. E. V. Champion,of Peoria, Ill., for the Alliance.Mr. John A. Nevros,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEDIENT OF THE CASEUpon separate petitions duly filed by United Farm Equipment andMetal Workers of America, C. I. 0., herein called the C. I. 0.,' In-ternational Brotherhood of Firemen and Oilers, A. F. L., herein calledtheFiremen, and International Union of Operating Engineers,A. F. L., herein called the Operating Engineers, alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Keystone Steel & Wire Company, Bartonville, Illinois,herein called the Company, the National Labor Relations Board con-'The C I 0 fileda first amended petitionon July 13, 194565 N. L R B, No. 56.274 KEYSTONE STEEL & WIRECOMPANY275solidated the cases'and provided for an appropriate hearing upon duenotice before Gustaf B. Erickson, Trial Examiner.The hearing washeld at Peoria, Illinois, on August 23, 1945. In advance of the hear-ing, Independent Steel Workers Alliance, herein called the Alliance,filed a motion to intervene and to *stay all proceedings in the case,pending judicial review by the United States Circuit Court of Ap-peals for the Seventh Circuit of the Board's Decision and Order inMatter of Keystone SteelcCWire Company,Case No. 13-C-2069,2 inwhich the Board directed the Company to withdraw all recognitionfrom and to disestablish the Alliance as a collective bargaining repre-sentative of any of its employees and to cease giving effect to any col-lective bargaining agreement it had with that organization.TheTrialExaminer denied the motion at the hearing.For the reasons cited byus inMatter of Johnson Bronze Company 3and inMatter of New Idea,Inc.,4this ruling of the Trial Examiner is hereby afiirnied.5The Com-pany, the C. 1. 0., the Firemen, the Operating Engineers, InternationalAssociation of Machinists, Lodge No. 360, herein called the Machinists,and District 50, United Mine Workers of America, Independent,herein called the U. M. W., appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence hearing on the issues.All other rulings made by the Trial Examiner at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDII GS OF FACT1.TILE BUSINESS OF TILE COMPANYKeystone Steel & Wire Company, an Illinois corporation, owns andoperates a plant consisting of a steel mill and wire mill, at Barton-ville, Illinois, where it is engaged in the manufacture, sale, and dis-tribution of semi-finished and finished steel products.During theyear 1944 the Company purchased raw materials valued in excessof $1,000,000, of which approximately 50 percent represented ship-ments to the Company from sources outside the State of Illinois.During the same period the Company's sales exceeded $1,000,000, in2 62 N. L R B 683a59N L R B 95725N L. R. 11 2655The Tnial Examiner denied the C I 0 s motion for dismissal of the U M. W 's petitionto intervene on the ground that the showing of interest was inadequate and for dismissalof the Machinists' petition for lack of any showing of interestSince the claims of inter-est of the U M W and the Machinists were substantiated, as appearsin Section III,infra,by their showings of membership in the units alleged by them to be appropriate, theTrial Examiner ruled correctly in the premises. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDvalue, of which more than 50 percent represented shipments to pointsoutside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONSINVOLVEDUnited Farm Equipment and Metal Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.International Brotherhood of Firemen and Oilers, and Interna-tional Union of Operating Engineers, both affiliated with the AmericanFederation of Labor, are labor organizations admitting to membershipemployees of the Company.International Association of Machinists, Lodge No. 360, and Dis-trict 50, United Mine Workers of America, Independent, are labororganizations admitting to membership employees of the Company.IIT. T14E QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to grant recognition to the C. I. 0., the Fire-men, or the Operating Engineers as the exclusive collective bargainingrepresentatives of any of its employees pending completion of litigationconcerning the Board's Decision and Order inMatter of Keystone SteeldWire Corzpany.sA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. 0., the Firemen, and the Operating En-gineers each represents a substantial number of employees in the unitsalleged to be appropriate in Cases Nos. 13-R-3180, 13-R-3189, and13-R-3200, respectively.,We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.6 See footnote 2,supra'The Field Examiner reported that the C.I.0., the Firemen,and the Operating Engi-neers, submitted 5t4, 7, and 9 application-for-membership cards,respectively.The recordindicates that there are approximately 1,400 production and maintenance workers in theunit sought by the C. I 0 ; approximately 10 employees in the unit alleged to be appro-piialc by the Firemen , and approximately 9 employees in the unit sought by the Operat-ing Engineers.The Company did not submit any pay roll against which the cardsmight be checkedThe Field Examiner also reported that the Machinists submitted 233 application-for-membership cardsAt the hearing the U Al W submitted 123 authorization cards. Theunit sought by both the Machinists and the U.M W. is similar to the one alleged to beappropriate bi the C 1 0Although the C I 0 impliedly contended to the contrary, we find that the Machinistsand the U M W have made a showing of interest sufficient to entitle each of theme, to aplace on the ballot.SeeMatter ofUnited States Rubber Company, Synthetic RubberDivision.56 N L R.P.1328,Matter of Elgin National Watch Company,56 N L. R B.30Matter of Castle Dome Copper Co.,Inc.,52 N L R.B. 135; andMatter of KennecottCopper Corporation,51 N L R.B 1140. KEYSTONE STEEL & WIRE COMPANY277lV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Firemen contends that all firemen and their helpers, employedin the powerhouse constitute an appropriate unit.The OperatingEngineers alleges that the engineers and their helpers in the power-house, including the powerhouse superintendent 8 constitute an ap-propriate unit.While the C. I. 0., the Machinists, and the U. M. W.are in general accord that all production and maintenance employeesexcluding watchmen, office and clerical employees, foremen, assistantforemen, and supervisory employees constitute an appropriate unit,the C. 1. 0. and the Machinists agree that the firemen and their helperson the one hand, and the engineers and their helpers on the other hand,may constitute separate appropriate units, or form part of the pro-duction and maintenance unit, depending in part upon the desires ofthese groups of employees.9The Company, however, maintains gen-erally that only a plant-wide unit including the firemen and theengineers is appropriate.The Company has had collective bargaining relations with theAlliance and a predecessor organization, the Keystone Employees'Assocation, herein called the K. E. A. Both organizations were foundby the Board to have been company-dominatedl9 Inasmuch as theK. E. A. and the Association are illegal labor organizations under theAct, the history of collective bargaining between them and the Com-pany does not necessarily reflect or establish the desires of the em-ployees respecting representation, and can have no weight in deter-mining the appropriate collective -bargaining unit, or units.The Company has approximately 1,700 employees, of whichapproximately 1,400 are production and maintenance employees, andapproximately 300 are office clerical employees.The Company's plantoperations are composed of 2 divisions which are approximately aneighth of a mile apart, viz, the steel mill and the wire mill.Theforlner includes scrap preparation yards, an open hearth, a blooming orbreakdown mill," a rod mill,12 loading and maintenance facilities;and the latter consists of various departments for cleaning, processing,and drawing wire, a machine shop, the main office, and shipping andmaintenance facilities.The 2 mills are connected by a narrow gaugeindustrial railroad which is operated exclusively by Company em-ployees,,who form an integral part of the production process.Thereis substantia[ interchange of both production and maintenance per-sonnel bet`,,een the 2 plants. In addition, all operations are centrallye Referred to a s the chief engineer by the Operating Engineers.9 The U. M. IT. has not stated its position on self-determination for the firemen and theengineers.10 See footnote2, supra.11For blooming ingots Intobillets.'^For converting billetsInto rods. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervised, and the service departments are maintained by a centraldivision.A single powerhouse furnishes steam and electricity neces-sary for the operaton of both mills.Both the firemen and their helpers, and the engineers and theirhelpers, work in the Company's powerhouse. The firemen make steamand the engineers manufacture electricity.The firemen are skilledemployees who are required to have a knowledge of the operation offurnaces and boilers and obtain their jobs only after having had 3years' experience in such work.They are not licensed, inasmuch asthe Company's plant is located beyond the city limits of Peoria, Illi-nois,13 but they possess the qualifications of licensed firemen.Like-wise the engineers are skilled employees in the production of electricpower.While the evidence discloses that the Company's operationsare highly integrated and that the C. I. 0., the Machinists, and theU. M. W. have organized on a plant-wide basis, it is evident that theproposed units of the Firemen and the Operating Engineers are coin-posed of categories of employees belonging to occupational groupswhich have traditionally engaged in collective bargaining on a craftbasis.Accordingly, notwithstanding such high degree of integration,we are of the opinion that in the absence of an effective history ofcollective bargaining among the plant's production and maintenanceemployees, including the firemen and engineers, the craft employeessought by the Firemen and the Operating Engineers, respectively,may properly constitute separate bargaining units or may be mergedin a single unit of production and maintenance employees. In thesecircumstances, we shall permit the scope of the bargaining unit orunits to be determined, in part, by the results of separate electionsamong the groups represented by the Firemen and the OperatingEngineers. L1There remains for consideration the specific composition of thevoting groups.As indicated above, there is disagreement in the two craft groupsonly with respect to the powerhouse superintendent.The OperatingEngineers would include him in the voting group while the Companyseeks his exclusion; none of the other labor organizations has takenany position on this issue.The record shows that the powerhousesuperintendent is a supervisory employee within the Board's custom-ary definition of that term.Accordingly, we shall exclude him.With respect to the residual group of production and maintenance-employees, the C. I. 0., the U. M. W., the Machinists and the Companyare in disagreement regarding the following employee categories :13Firemenperforming similar functions and duties within the city of Peoria,Illinois, arerequired by municipal ordinance to be licensed.14 SeeMatter of Goetz Ice Co ,61 N.L. R. B. 761 ;Matter of Castle Dome Copper Co.,Inc.,52 N L R B 135,Matter of Keanecott Copper Corporation,51 N. L. R. B 1140. KEYSTONE STEEL & WIRE COMPANY279office clericals, factory clericals, print shop employees, and the first-aid and gate office employees.15 In addition, the position of one ormore of the parties is not clear as to the following employee cate-gories : testing department employees, laboratory employees, rod test-ers,watchmen, guards, and the time-study man.These employeecategories are discussed hereinafter.Office clericals:The Company employs approximately 300 officeclerical employees.It would include them in a plant-wide unit,whereas the labor organizations would exclude them. In accordancewith our policy of excluding office clericals from a production andmaintenance unit, we shall exclude them.Factory clericals:There are approximately 36 factory clerical em-ployees who, in the main, perform clerical work closely connected withthe production process, under the direct supervision of the foremanof the department to which they are assigned. Some of these em-ployees are hourly paid and on the factory pay roll and the others arepaid on a salary basis and are on the office pay roll. The Companywould include all factory clerical employees as part of the productionand maintenance unit; the C. I. O. and the Machinists would includethose clericals on the factory pay roll but exclude those on the officepay roll; and the U. M. W. would exclude those clericals having accessto the Company's records.A company witness testified, without con-tradiction, that none of these clerical employees has access to recordspertaining to labor relations. It is also clear that except for the dif-ferent modes of payment between those listed on the factory pay rolland those on the office pay roll,-° there is no difference in the duties,nature of work, and working conditions of these employees. In ac-cordance with our usual practice of including factory clericals in aunit of production and maintenance workers unless the parties agreeto their. exclusion, we shall include these employees 17Print shop employees:The Company and the Machinists wouldinclude, while the C. I. O. and the U. Al. W. would exclude, these em-ployees.There are approximately six employees in the print shop,which has been operated as a separate department of the Companyfor about 35 years.The shop occupies a separate room in the base-ment of the office building. The employees set type, and operate print-ing and mimeograph machines ; it is their function to supply the15All the parties agree that the following employees, who are part of the productionforce, should be included in a pioduction and maintenance unit.janitors,scalehonse eno-ploryces, in(] stoleroo,nemployeesWe shall include them in accordance with that aglee-mtntIn addition, in keeping with the agleenlent of all parties, we shall exclude as super-visory employees, the following employee categoriesrollers,meltersandyard leaders1°We have held that in determining the appropriateness of a unit we will not distin-guish between employees solely on the ground of the difference in mode of payment. SeeMatter of D. I. Cu Pont de Nenloursofcompany, Inc, RayonDivision, 62 N L R B. 146;Matter of Jones d LaughlinSteelCorporation, PittsburghWorks, 57 N L. R B 35711SeeMatter of Rockford Screw Products Co,62 N L R. B 1430 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDprinting requirements of the Company.They are paid on a salarybasis and are under the jurisdiction of the general production manager,who supervises the entire operations of the Company.We find thatthese employees have duties and interests different from those of theother production and maintenance employees, and shall exclude them.First-aid and gatehouse employees:The Company would includeand the C. 1. 0., the U. M. W., and the Machinists would exclude theseemployees.First-aid and gatehouse employees are paid on a salarybasis, perform clerical work, and are under the supervision of theoffice staff. 'We are of the opinion that their interests and dutiesdiffer from those of the production and maintenance workers and weshall, accordingly, exclude them.Testing department employees, laboratory employees, and rod test-ers:The C. I. 0., the U. M. W., and the Machinists would includethese employees with the production and maintenance employees.The Company, however, took no position concerning them.Theseemployees cut and sort samples of rods by either chemical or physicaltests and determine whether or not the rods are a suitable productfor processing into wire.They require only a few weeks' trainingand are not considered to be particularly skilled. In our opinion,their work is similar to that of routine laboratory employees whomwe usually include in a production and maintenance unit.Accord-ingly, we shall exclude them.Watchmen and guards:The Company would exclude the watch-men and guards, who are armed and some of whom are AuxiliaryMilitary Police.The labor organizations took no position as to theseemployees.Under the circumstances, we shall exclude them.Time-study man:The Company employs a time-study man whoperforms duties analogous to those of an industrial engineer analyz-ing and conducting studies of the Company's operations.The Com-pany and the C. I. 0. would exclude him; the other labor organiza-,tions took no position concerning this employee.Because this em-ployee has interests which are distinctly dissimilar from those ofproduction and maintenance employees, we shall exclude him.18At the hearing the Company requested that, if an election is di-rected,we permit the use of mail ballots by its employees in thearmed services.The C. I. 0. opposed mail balloting, while the otherlabor organizations- took no position on this matter.The circum-stances in this case are not substantially or materially different fromthose present in theMatter of South West Pennsylvania Pipe Lines.-Accordingly, we shall grant the Company's request.18 SeeMatter of Swift and Company, 61N L R. B. 1624,Matter of Aluminum Companyof America,61 N. L. it B. 1066.'9 64 N.L. R. B. 1384. KEYSTONE STEEL & WIRE COMPANY281The Company also urged that soldiers hired by it for the first timewhile on furlough, and who are given employment for as many daysas they want to work, are regular employees who should be permittedto vote in any election the Board might direct.The C. I. O. took aopposed the granting of any voting rights to these individuals.Al-though the Company argued that it does not have any "temporary"employees, we note that a witness for the Company testified that asoldier hired under these circumstances is "treated the same as anyother applicant" if he returns after discharge from the service seekingwork.Moreover, a person in the armed forces of the United States,who was not employed by the Company prior to induction into theservice, is not free to establish an immediate regular employmentrelationship until separated from the service.Accordingly, we findthat' those persons in the armed forces of the United States, whowere not employed by the Company prior to their induction into theservice, and who were thereafter employed by the Company, whileon furlough, are not eligible to vote in the elections hereinafterdirected.On the entire record and in accordance with the foregoing findings,of fact, we shall direct that the questions concerning representationwhich have arisen be resolved by separate elections by secret ballotamong the employees in the voting groups described in the Directionof Elections, who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Elections herein, subjectto the limitations and additions set forth in the Direction.20As statedabove, there will be no final determination of the appropriate unit orunits pending the results of the elections.This determination, willin part, depend upon the choice made by the employees eligible to par-ticipate in such elections. In this case, the Regional Director is author-ized to mail ballots to employees within the voting groups describedin the Direction of Elections, who are on military leave,providedthatone or more of the parties, Within seven (7) days from the issuance ofthe Direction of Elections, files with the Regional Director a list con-taining the names, most recent addresses, and work classifications ofsuch employees.The Regional Director shall open and count theballots cast by mail by employees on military leave,providedthat suchballots must be returned to and received at the Regional Office within20We construe the position of all labor organizationsin urging elections in the respectiveunits alleged to be appropriate as waiving any right to object to any electionorderedherein on the basis of the charges filed in 62 N. L. R. B 683.Moreover, the labororgani-zations have not expressed a desire that the elections be postponed until compliance basbeen securedwith the Board's order in that case.I 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDthirty (30) days from the date they are mailed to the employees bythe Regional Director.21DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations-Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Keystone SteelR Wire Company, Bartonville, Illinois, separate elections by secretballot shall be conducted as early as possible, but not later than forty-five (45) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, and to our determination above with respect to servicemen hiredfor the first time while on furlough, among the following groups ofemployees of the Company, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theyployees in the armed forces of the United States, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or'reinstated prior to the date of the elections.(1)To determine whether all firemen and their helpers, includingthe coal and ashmen, and the maintenance man, employed in the pow-erhouse of the Company, but excluding all or any supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, desire to be represented by InternationalBrotherhood of Firemen & Oilers, A. F. L., or by United Farm Equip-ment and Metal Workers of America, C. I. 0., or by InternationalAssociation of Machinists, Lodge No. 360, or by District 50, UnitedMine Workers of America, Independent, for the purposes of collec-tive bargaining, or by none of said organizations;21A free interchange between the interested parties, of information on the addresses andwork categories of the employees to be voted by mail will be necessary in order to avoidchallenges and post-election objectionsAccordingly, the Board will make available to allinterested parties any information of this nature furnished it by any other partyIn theevent that the parties should send the absentee voters any information or literature bear-ing directly of indirectly on the pending election, copies of all such documents should besimultaneously filed with the Regional Office for inspection by or transmittal to the otherpartiesHowever, acceptance or transmittal of such literature by the Board's office, is notto be construed as conferring immunity on the filing party in the event that objections arelater interposed concenung its contentThe usual principles will apply. KEYSTONE STEEL & WIRE COMPANY283(2)To determine whether all engineers and their helpers in thepowerhouse of the Company, excluding the powerhouse superintend-ent, and all or any other supervisory employees with authority to hire,prolnote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, desire to be rep-resented by International Union of Operating Engineers, A. F. L., orby United Farm Equipment and Metal `Yorkers of America, C. I. 0.,or by International Association of Machinists, Lodge No. 360, or byDistrict 50, United Mine Workers of America, Independent, for thepurposes of collective bargaining, or by none of said organizations;(3)To determine whether all production and maintenance em-ployees of the Company including factory clericals, janitors, scalehouse employees, storeroom employees, testing department employees,laboratory employees; and rod testers, but excluding all employees inthe powerhouse of the Company, watchmen, guards, print shop em-ployees, first-aid and gatehouse employees, office clerical employees,22the time-study man, foremen, assistant foremen, and all or any othersupervisory employees 23 with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, desire to be represented by UnitedFarm Equipment and Metal Workers of America, C. I. 0., or by In-ternational Association of Machinists, Lodge No. 360, or by District50,United Mine Workers of America, Independent, for the purposesof collective bargaining, or by none of said organizations.22 This includes private secretaries." This includes the heaters, rollers, welters,and yard leaders.